Case 18-13185-JDW   Doc 12    Filed 11/19/18 Entered 11/19/18 15:54:25   Desc Main
                             Document      Page 1 of 10
Case 18-13185-JDW   Doc 12    Filed 11/19/18 Entered 11/19/18 15:54:25   Desc Main
                             Document      Page 2 of 10




                /s/ Karen Maxcy                                     11/19/2018


                Karen Maxcy, Creditor's Attorney
Case 18-13185-JDW   Doc 12    Filed 11/19/18 Entered 11/19/18 15:54:25   Desc Main
                             Document      Page 3 of 10
Case 18-13185-JDW   Doc 12    Filed 11/19/18 Entered 11/19/18 15:54:25   Desc Main
                             Document      Page 4 of 10
Case 18-13185-JDW   Doc 12    Filed 11/19/18 Entered 11/19/18 15:54:25   Desc Main
                             Document      Page 5 of 10
Case 18-13185-JDW   Doc 12    Filed 11/19/18 Entered 11/19/18 15:54:25   Desc Main
                             Document      Page 6 of 10
Case 18-13185-JDW   Doc 12    Filed 11/19/18 Entered 11/19/18 15:54:25   Desc Main
                             Document      Page 7 of 10
Case 18-13185-JDW   Doc 12    Filed 11/19/18 Entered 11/19/18 15:54:25   Desc Main
                             Document      Page 8 of 10
Case 18-13185-JDW   Doc 12    Filed 11/19/18 Entered 11/19/18 15:54:25   Desc Main
                             Document      Page 9 of 10
Case 18-13185-JDW   Doc 12    Filed 11/19/18 Entered 11/19/18 15:54:25   Desc Main
                             Document     Page 10 of 10
